Collins, S.
The appeal of the executors from the pro forma order of January 14,1948, fixing the estate tax, is in all respects denied. The fact that the proceeds of the United States savings bonds are payable to the beneficiaries named therein and will *416■ never come into the hands of the executors does not exempt the bonds from taxation. There are many interests passing on death such as interests under inter vivos trust agreements, proceeds of insurance, joint bank accounts and so-called Totten trusts, the proceeds of which are never received by the estate fiduciary but which must be included in the gross estate as taxable items under subdivisions 3 and 5 of section 249-r of the Tax Law.
In the absence of any showing that the notes payable to the deceased were uncollectible, the appraiser properly included them in the gross taxable estate.
Submit order on notice accordingly.